Case 8:17-cv-01200-JLS-DFM Document 125 Filed 02/17/21 Page 1 of 2 Page ID #:3282




                                                                       JS-6




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                                                 CASE NO. 8:17-cv-01200-JLS-DFM


       AMANN USA INC. ET AL. V. SNOWY
       VILLAGE USA, INC. ET AL.                  ORDER CLOSING CASE




                                             1
Case 8:17-cv-01200-JLS-DFM Document 125 Filed 02/17/21 Page 2 of 2 Page ID #:3283




              On January 11, 2021, the Court granted a motion for default judgment filed by
       Snowy Village USA, Inc. and Denny Yi (“Counterclaimants”), and ordered
       Counterclaimants to “submit to the Court, no later than five (5) days from the date of this
       Order, a proposed judgment pursuant to the Court’s Procedures.” (Order Granting MDJ,
       Doc. 124.) To date, Counterclaimants have not filed a proposed judgment. Because
       Counterclaimants have failed to comply with the Court’s Order, the Court orders this
       matter administratively closed.


       DATED: February 17, 2021
                                          _________________________________________
                                          HON. JOSEPHINE L. STATON
                                          UNITED STATES DISTRICT JUDGE




                                                     2
